 In the Matter of ABINANTE & NOLA PACKING CO., CALIFORNIA PACKINGCORPORATION, CALIFORNIAPRUNE ANDAPRICOT GROWERS ASSOCIATION,C. L. DICK & COMPANY, GUGGENHIME & COMPANY, HAMLIN AND COM-PANY, LIBBY, MCNEILL & LIBBY, MAYFAIR PACKING COMPANY, RICH-MOND-CHASE COMPANY,J. S. ROBERTS,ROSENBERG BROS.& CO., WAR-REN DRIEDFRUIT Co., WINCIIESTERDRIEDFRUIT COMPANYandWARE-HOUSEMEN'SUNION, LOCAL 1-6, I. L. W. U.Cases Nos.C-1J56 and R-1530SUPPLEMENTAL DECISIONANDSUPPLEMENTAL DIRECTION OF ELECTIONOctober 3, 1940On August 24, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision, Order; and Direction of Electionin the above-entitled proceeding," ordering the above-named respond-ents, with the exception of Abinante & Nola Packing Co., to cease anddesist from certain unfair labor practices and to take certain affirma-tive action found necessary to effectuate 'the policies of the NationalLabor Relations Act, 49 Stat. 449, and directing that an election bysecret ballot be conducted, at such time as the Board should in thefuture direct, under the direction and 'supervision of the RegionalDirector for the Twentieth Region (San Francisco, California).TheRegional Director has since advised the Board that an election mayappropriately be held at this time.The respondents and the petitioning union 2 have each recommendedto the Board that the election be held as soon as possible; the inter-veners 3 have recommended that the election be held between Novem-ber 12 and 22, 1940.The Regional Director has recommended thatbecause of the seasonal nature of the respondents'.business the electionbe held not later than during the month of October 1940, duringwhich time, the record shows, employment will be at a high level.126 N L R. B. 12882Warehousemen's Union,Local 1-6, International Longshoremen's and Warehousemen'sUnionBDi ied Fruit and Nut Packers Union No. 21084 of Santa Clara County, California, andCalifornia State Federation of Labor.27 N. L. R. B., No. 117.631 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe shall direct that the election be held, in accordance with ourusual procedure, as early as possible and within thirty (30) days ofthe date of this Supplemental Decision and Supplemental Directionof Election.The parties stipulated at the hearing' that those eligible to votein any election directed by the Board in these proceedings shouldbe "those employees . . . who have worked during the period Janu-ary 1, 1938, to and including June- 30, 1939," at least 18 workingdays (8 hours being deemed to be a working day) "whether for oneor more of the respondents herein or in one or more of their saidplants, excepting those who have subsequently to their said employ-ment voluntarily (as distinguished from, either a lay-off or discharge)severed their connection with the dried-fruit industry in the respond-ents' said plants or have been discharged for lawful cause . . ."In our Decision we stated that w,e would give effect to this stipulationexcept that, because of the lapse of time since it was made,4 we would,when fixing the time of the election, determine another appropriate18-month period during which the employees would be required tohave worked 18 days in order to be eligible.The respondents andthe petitioning union have each expressed a willingness that the periodbe January 1, 1939, to and including June 30, 1940; the intervenershave recommended that the period be the 18 months prior to the dateof election as ordered by the Board.We shall direct that the periodfor determining eligibility shall be the 18 months up to and includingthe date of this Supplemental Decision and Supplemental Directionof Election.SUPPLEMENTAL DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for collective bargaining with the re-spondents S. R. Abinante and Frank S. Nola, copartners doing businessunder the firm name Abinante & Nola Packing Co.; California Pack-ing Corporation; California Prune and Apricot Growers Association;C. L. Dick & Company; Guggenhime & Company; Hamlin and Com-pany; Libby, McNeill & Libby, Joseph P. Perrucci and F. L. DiNapoli,copartners doing business under the firm name Mayfair Packing4The stipulation was made on July 17, 1939 ; the last day on which testimony was takenat the hearing was August 4, 1939 ABINANTE & NOLA PACKING CO. ET AL.633Company; Richmond-Cliase Company; J. S. Roberts, Rosenberg Bros.& Co.; C. D. Stevens, doing business under the firm name WarrenDried Fruit Co.; and Winchester Dried Fruit Company, an electionby secret ballot be conducted under the direction and supervision ofthe Regional Director for the Twentieth Region, acting in this matteras agent for the National Labor Relations Board and subject toArticle III, Section 9, of said Rules and Regulations, as early aspossible but not later than thirty (30) days from the date of thisSupplemental Direction of Election, among all the employees of thesaid respondents who, during the 18-month period up to and includingthe date of this Supplemental Direction of Election, have workedfor a period or periods totaling at least 18 working days (8 hours beingdeemed to be a working day), whether for one or more of the respond-ents, in one or more of their respective dried-fruit plants in SantaClara and San Benito Counties, in the State of California, includingall box makers engaged in the said plants, but excluding officers,,execu-tives, clerical and other office employees, engineers, truck drivers,teamsters, superintendents, assistant superintendents, all persons hav-ing authority to hire or discharge employees, and those who sub-sequently to their said employment voluntarily (as distinguishedfrom a lay-off or discharge) severed their connection with the dried-fruit industry in the respondents' said plants or have been dischargedfor lawful, cause, to determine whether they desire to be representedby Warehousemen's Union, Local 1-6, International Longshoremen'sand Warehousemen's Union, or by Dried Fruit and Nut Packers UnionNo. 21084 of Santa Clara County, California, for the purposes of col-lective bargaining, or by neither.